Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application 17/433,139 filed on 08/23/2021.
In the instant application, claims 1 and 20 are independent claims; Claims 1-20 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invent or to file provisions of the AIA .
 Drawings
The drawings submitted on 08/23/2021 are acceptable
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 5-18 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CRONHOLM et al. (“Cronholm,” US 2016/0054858), published on February 25, 2016.
Regarding claim 1, Cronholm teaches a mobile terminal (Cronholm: ¶ 0026 and Fig. 1; portable device 100) comprising: 
	a display unit configured to output visual information (Cronholm: ¶ 0027 and Fig. 1; the smartphone 100 is configured to display and operate a virtual key 135 on the touch display 120); 
	a depth camera configured to obtain a depth image by capturing a target object (Cronholm: ¶ 0027 and Fig. 1; digital camera 160); 
	a proximity sensor (Cronholm: ¶ 0039-0040 and Fig. 2; passive proximity sensor 270) configured to distinguish a proximity of the target object approaching the mobile terminal (Cronholm: ¶ 0045-0046 and Fig. 2; passive proximity sensors are arranged possibly to detect a presence of an object in front of the sensor or possibly the distance to the object); and 
	a controller (Cronholm: ¶ 0033 and Fig. 2; controller 210) connected to the display unit (Cronholm: ¶ 0033 and Fig. 2; user interface 220), the depth camera (Cronholm: ¶ 0036 and Fig. 2; camera 260), and the proximity sensor (Cronholm: ¶ 0040 and Fig. 2; a passive proximity sensor 270), wherein if a first proximity, a first separation, a second proximity, and a second separation of the target object approaching or moving away from the mobile terminal are sequentially sensed for a predetermined time (Cronholm: ¶ 0060-0068 and Figs. 4A-4C; a light changing pattern is generated as the user’s hand is moved back and forth from a position H1 at a distance D1 from the laptop 100 to a second position H2 at a second, closer distance D2 to the laptop 100. As the hand is at position H2 the light environment in front of the sensor 170 has changed to darker compared to when the hand is at position H1 as the hand will block more light from reaching the sensor 170. The light pattern consists of a series of changes between dark and light ‘dark is light below a threshold, light is light above a second threshold’. The controller is determined to determine that a change happens within a time period), the controller activates the depth camera to obtain the depth image (Cronholm: ¶ 0060-0065 and Fig. 4A; a user uses his hand to perform a gesture in front of the sensor 170. A light changing pattern is detected and compared  to a stored initiating pattern and if there is a match the controller 210 activates the camera and the laptop 100 can be controlled in a touch less manner. ¶ 0059; the sensor 170 of the portable device 100 is arranged, possibly in combination with the controller, to detect a movement pattern in front of the sensor and to identify a gesture from this movement and in response thereto activate the camera 160 for receiving an image stream in which objects, such as a user’s hand, may be tracked for touchless control).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cronholm as applied to claim 1 above in view of KIM et al. (“Kim,” US 2010/0321289), published on December 23, 2010.
Regarding claim 2, Cronholm teaches the mobile terminal of claim 1,
Cronholm does not appear to teach wherein: the proximity sensor emits light to the target object, and distinguishes a proximity of the target object using light quantity data reflected from the target object.
However Kim teaches a mobile device having proximity sensor and gesture based user interface. Kim further teaches wherein: the proximity sensor emits light to the target object (Kim: ¶ 0059 and Fig. 4A; the mobile device detects a greater amount of light when a user’s gesture occurs at a point 403 closer to the proximity sensor unit 110 than at a more distant point 401. ¶ 0061; the proximity sensor unit 110 may be composed of the emitting part 112, the first receiving part 116 and the second receiving part 118. While the emitting part 112 emits light, the first and second receiving parts 116 and 118 receive light respectively), and distinguishes a proximity of the target object using light quantity data reflected from the target object (Kim: ¶ 0049-0050; the control unit 100 may detect a greater amount of light when a user’s gesture occurs at a shorter distance from the proximity sensor unit 110. Normally the emitting part 112 emits a uniform quantity of light. Accordingly, as an object reflecting light becomes more distance from the proximity sensor unit 110, the quantity of light received in the receiving part 114 decreases for several reasons, such as scattering of light).  
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Kim and Cronholm in front of them to include the mobile device with emitting and receiving light sensors for determining proximity as disclosed by Kim with the user of sensors for initiating touchless control as taught by Cronholm to allow a user to conveniently input a gesture through a proximity sensor and also allow the execution of a particular function depending on a pattern of user’s gesture (Kim: ¶ 0007).
Regarding claim 3, Cronholm and Kim teach the mobile terminal of claim 2,
Cronholm and Kim further teach wherein the proximity sensor is configured to perform operations including: setting a reference value using a moving average value of the light quantity data (Kim: ¶ 0038; the signal processing unit 120 may include an amplifier for amplifying a light signal detected by the receiving part 114, and a comparator for comparing the amplified signal delivered from the amplifier with a threshold value previously set therein. Cronholm: ¶ 0060-0068 and Figs. 4A-4C; a light changing pattern is generated as the user’s hand is moved back and forth from a position H1 at a distance D1 from the laptop 100 to a second position H2 at a second, closer distance D2 to the laptop 100. As the hand is at position H2 the light environment in front of the sensor 170 has changed to darker compared to when the hand is at position H1 as the hand will block more light from reaching the sensor 170. The light pattern consists of a series of changes between dark and light ‘dark is light below a threshold, light is light above a second threshold’. The controller is determined to determine that a change happens within a time period); and setting a first threshold greater than the reference value and a second threshold greater than the first threshold, and distinguishing a proximity or separation state of the target object based on the first threshold and the second threshold (Cronholm: ¶ 0060-0068 and Figs. 4A-4C; a light changing pattern is generated as the user’s hand is moved back and forth from a position H1 at a distance D1 from the laptop 100 to a second position H2 at a second, closer distance D2 to the laptop 100. As the hand is at position H2 the light environment in front of the sensor 170 has changed to darker compared to when the hand is at position H1 as the hand will block more light from reaching the sensor 170. The light pattern consists of a series of changes between dark and light ‘dark is light below a threshold, light is light above a second threshold’. The controller is determined to determine that a change happens within a time period).  
Regarding claim 4, Cronholm and Kim teach the mobile terminal of claim 3,
Cronholm and Kim further teach wherein the proximity sensor is configured to perform operations including: obtaining the moving average value in response to N-th obtained light quantity data; and if a difference between the N-th obtained light quantity data and (N+1)-th obtained light quantity data is at least a predetermined value, setting the moving average value obtained in response to the N-th obtained light quantity data to the reference value (Cronholm: ¶ 0060-0068 and Figs. 4A-4C; a light changing pattern is generated as the user’s hand is moved back and forth from a position H1 at a distance D1 from the laptop 100 to a second position H2 at a second, closer distance D2 to the laptop 100. As the hand is at position H2 the light environment in front of the sensor 170 has changed to darker compared to when the hand is at position H1 as the hand will block more light from reaching the sensor 170. The light pattern consists of a series of changes between dark and light ‘dark is light below a threshold, light is light above a second threshold’. The controller is determined to determine that a change happens within a time period).  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cronholm as applied to claim 1 above in view of Ho (“Ho,” US 2004/0150716), published on August 5, 2004.
Regarding claim 19, Cronholm teaches the mobile terminal of claim 1,
Cronholm further teaches a camera is activated based on signals from proximity sensors (Cronholm: ¶ 0060-0065 and Fig. 4A; a user uses his hand to perform a gesture in front of the sensor 170. A light changing pattern is detected and compared  to a stored initiating pattern and if there is a match the controller 210 activates the camera and the laptop 100 can be controlled in a touch less manner. ¶ 0059; the sensor 170 of the portable device 100 is arranged, possibly in combination with the controller, to detect a movement pattern in front of the sensor and to identify a gesture from this movement and in response thereto activate the camera 160 for receiving an image stream in which objects, such as a user’s hand, may be tracked for touchless control).
Cronholm teaches all the limitations above but does not appear to teach wherein the controller is configured to perform operations including: if the depth camera is activated in a situation where the display unit is deactivated, activating the depth camera and the display unit.  
	However Ho teaches a method for capturing and recording images of surrounding environment of a vehicle. Cronholm further teaches wherein the controller is configured to perform operations including: if the depth camera is activated in a situation where the display unit is deactivated, activating the depth camera and the display unit (Ho: ¶ 0024 and Fig. 4; an appropriate one of the camera units 12 is activated when it is determined one detected object is in close proximity to vehicle 2. The processor 142 then records the captured images in a recording medium 13 and activate the display unit 15 to display the captured images simultaneously. When the processor 142 determines whether the detected object is no longer in close proximity to the vehicle 2, it deactivates the recording medium 13 and the display unit 15 to terminate the image recording and displaying operations. Note: the recording medium and the display unit were deactivated prior to the activating of the camera).
	Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Ho and Cronholm in front of them to include the activating of recording medium and display unit as disclosed by Ho with the user of sensors for initiating touchless control as taught by Cronholm to capture and record relevant images of the surrounding environment, which results in powerful physical evidence at the time of an accident (Ho: ¶ 0025-0026).
Regarding claim 20, Cronholm teaches a mobile terminal mobile terminal (Cronholm: ¶ 0026 and Fig. 1; portable device 100) comprising: 
	a display unit configured to output visual information (Cronholm: ¶ 0027 and Fig. 1; the smartphone 100 is configured to display and operate a virtual key 135 on the touch display 120); 
	a proximity sensor (Cronholm: ¶ 0039-0040 and Fig. 2; passive proximity sensor 270) configured to distinguish a proximity of the target object approaching the mobile terminal (Cronholm: ¶ 0045-0046 and Fig. 2; passive proximity sensors are arranged possibly to detect a presence of an object in front of the sensor or possibly the distance to the object); and 
	a controller (Cronholm: ¶ 0033 and Fig. 2; controller 210) connected to the display unit (Cronholm: ¶ 0033 and Fig. 2; user interface 220) and the proximity sensor (Cronholm: ¶ 0040 and Fig. 2; a passive proximity sensor 270), wherein if a first proximity, a first separation. a second proximity, and a second separation of the target object approaching or moving away from the mobile terminal are sequentially sensed for a predetermined time (Cronholm: ¶ 0060-0068 and Figs. 4A-4C; a light changing pattern is generated as the user’s hand is moved back and forth from a position H1 at a distance D1 from the laptop 100 to a second position H2 at a second, closer distance D2 to the laptop 100. As the hand is at position H2 the light environment in front of the sensor 170 has changed to darker compared to when the hand is at position H1 as the hand will block more light from reaching the sensor 170. The light pattern consists of a series of changes between dark and light ‘dark is light below a threshold, light is light above a second threshold’. The controller is determined to determine that a change happens within a time period), the controller activates a camera [the display unit] (Cronholm: ¶ 0060-0065 and Fig. 4A; a user uses his hand to perform a gesture in front of the sensor 170. A light changing pattern is detected and compared  to a stored initiating pattern and if there is a match the controller 210 activates the camera and the laptop 100 can be controlled in a touch less manner. ¶ 0059; the sensor 170 of the portable device 100 is arranged, possibly in combination with the controller, to detect a movement pattern in front of the sensor and to identify a gesture from this movement and in response thereto activate the camera 160 for receiving an image stream in which objects, such as a user’s hand, may be tracked for touchless control).
	Cronholm does not appear to teach the controller activate the display unit. 
	However Ho teaches a method for capturing and recording images of surrounding environment of a vehicle. Cronholm further teaches when the processor determines one detected object to be in close proximity to a vehicle when the corresponding relative distance is shorter than a predetermined threshold, based on received signals from sensors 11 (Ho: ¶ 0024 and Fig. 4), it sends a control signal to activate an appropriate one of the camera units 12 to begin capturing images of the detected object (Ho: ¶ 0024 and Fig. 4). Cronholm also teaches the controller activate the display unit (Ho: ¶ 0024-0025 and Fig. 4; the processor 142 then records the captured images in a recording medium 13 and activate the display unit 15 to display the captured images simultaneously. When the processor 142 determines whether the detected object is no longer in close proximity to the vehicle 2, it deactivates the recording medium 13 and the display unit 15 to terminate the image recording and displaying operations).
	Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Ho and Cronholm in front of them to include the activating of recording medium and display unit as disclosed by Ho with the user of sensors for initiating touchless control as taught by Cronholm to capture and record relevant images of the surrounding environment, which results in powerful physical evidence at the time of an accident (Ho: ¶ 0025-0026).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For Example: LEE et al. (US 2019/0171804) –  an electronic device and method for controlling the activation of a camera module. An electronic device according to various examples comprises: a sensor module; a first camera module including a first camera and a light emitting part; a second camera module; and a processor electrically connected to the sensor module, the first camera module, and the second camera module, wherein the processor determines whether an object is positioned within a first distance through the sensor module, inactivates the light emitting part or the first camera and the light emitting part of the first camera module if the object is positioned within the first distance, determines the distance between the object and the electronic device by using the second camera module, activates the light emitting part or the first camera and the light emitting part if the determined distance is greater than or equal to a second distance, and can perform iris authentication by using the first camera module.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reach on M-F: 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174